DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 7-9, 12-14 and 17-19 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/21 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Gagne on 4/12/21.
The application has been amended as follows: 
2.  (Currently Amended) At least one server for being used in association with at least one server-provided online service, at least one smartphone client associated with at least one parent user, and at least one client computer associated with a child user, the at least one server comprising: 
	communication circuitry for use in communicating, via an Internet network, when the at least one server is in operation, with the at least one smartphone client and the at least one client computer;
at least one processor; 

generating policy rules based, at least in part, upon input data to be received, via the Internet network, from the at least one smartphone client, the policy rules to be implemented to control and monitor activity of the child user associated with the at least one client computer; 
generating notification data to be provided via the Internet network to the at least one smartphone client, the notification data being to notify the at least one parent user of at least one request of the child user related to requested usage of the at least one online server-provided service by the child user; and 
recording activity data to be provided to the at least one smartphone client to indicate to the at least one parent user the activity of the child user associated with the at least one client computer; 
wherein: 
the policy rules are configured to comprise: 
at least one online access control rule that is to be used in determining whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online game service access restriction, online network search service access restriction, online adult content service access authorization restriction, time of day online access restriction, and online length of access restriction; 
at least one policy rule that is to indicate that online sharing of at least one portion of child information is to be restricted; and 
at least one purchase policy rule indicating at least one online purchase transaction parameter to be used in determining whether to notify the at least one parent user of a 
the at least one server is to prevent the requested online purchase transaction from being completed unless the purchase authorization is received from the at least one parent user, wherein the at least one server is to provide a cloud-computing service for the at least one client computer with respect to the at least one online server-provided service so as to control access to the at least one online server-provided service by the child user.
5. (Cancelled).
6. (Cancelled).
7. (Currently Amended)  Non-transitory machine-readable storage storing instructions to be executed by at one processor of at least one server, the at least one server to be used in association with at least parent user, and at least one client computer associated with a child user, the at least one server comprising communication circuitry, the communication circuitry being for use in communicating, via an Internet network, when the at least one server is in operation, with the at least one smartphone client and the at least one client computer, the instructions when executed by the at least one processor resulting in the at least one server being configured to perform operations comprising: 
generating policy rules based, at least in part, upon input data to be received, via the Internet network, from the at least one smartphone client, the policy rules to be implemented to control and monitor activity of the child user associated with the at least one client computer; 
generating notification data to be provided via the Internet network to the at least one smartphone client, the notification data being to notify the at least one parent user of at least one request of the child user related to requested usage of the at least one online server-provided service by the child user; and 

wherein: 
the policy rules are configured to comprise: 
at least one online access control rule that is to be used in determining whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online game service access restriction, online network search service access restriction, online adult content service access authorization restriction, time of day online access restriction, and online length of access restriction;
at least one policy rule that is to indicate that online sharing of at least one portion of child information is to be restricted; and 
at least one purchase policy rule indicating at least one online purchase transaction parameter to be used in determining whether to notify the at least one parent user of a requested online purchase transaction by the child user and to request purchase authorization from the at least one parent user for the requested online purchase transaction; and 
the at least one server is to prevent the requested online purchase transaction from being completed unless the purchase authorization is received from the at least one parent user, wherein the at least one server is to provide a cloud-computing service for the at least one client computer with respect to the at least one online server-provided service so as to control access to the at least one online server-provided service by the child user.
10. (Cancelled).
11. (Cancelled).
12. (Currently Amended) A method implemented, at least in part, using at least one server, the at least one server to be used in association with at least one server-provided online service, at least one 
generating policy rules based, at least in part, upon input data to be received, via the Internet network, from the at least one smartphone client, the policy rules to be implemented to control and monitor activity of the child user associated with the at least one client computer; 
generating notification data to be provided via the Internet network to the at least one smartphone client, the notification data being to notify the at least one parent user of at least one request of the child user related to requested usage of the at least one online server-provided service by the child user; and 
recording activity data to be provided to the at least one smartphone client to indicate to the at least one parent user the activity of the child user associated with the at least one client computer;
wherein: 
the policy rules are configured to comprise: 
at least one online access control rule that is to be used in determining whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online game service access restriction, online network search service access restriction, online adult content service access authorization restriction, time of day online access restriction, and online length of access restriction;
at least one policy rule that is to indicate that online sharing of at least one portion of child information is to be restricted; and

the at least one server is to prevent the requested online purchase transaction from being completed unless the purchase authorization is received from the at least one parent user, wherein the at least one server is to provide a cloud-computing service for the at least one client computer with respect to the at least one online server-provided service so as to control access to the at least one online server-provided service by the child user.
15. (Cancelled).
16. (Cancelled).
17. (Currently Amended) At least one server for being used in association with at least one server-provided online service, at least one smartphone client associated with at least one parent user, and at least one client computer associated with a child user, the at least one server comprising:
communication means for use in communicating, via an Internet network, when the at least one server is in operation, with the at least one smartphone client and the at least one client computer;
means for generating policy rules based, at least in part, upon input data to be received, via the Internet network, from the at least one smartphone client, the policy rules to be implemented to control and monitor activity of the child user associated with the at least one client computer; 
means for generating notification data to be provided via the Internet network to the at least one smartphone client, the notification data being to notify the at least one parent user of at least one request of the child user related to requested usage of the at least one online server-provided service by the child user; and 

wherein: 
the policy rules are configured to comprise: 
at least one online access control rule that is to be used in determining whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online game service access restriction, online network search service access restriction, online adult content service access authorization restriction, time of day online access restriction, and online length of access restriction;
at least one policy rule that is to indicate that online sharing of at least one portion of child information is to be restricted; and
at least one purchase policy rule indicating at least one online purchase transaction parameter to be used in determining whether to notify the at least one parent user of a requested online purchase transaction by the child user and to request purchase authorization from the at least one parent user for the requested online purchase transaction; and 
the at least one server is to prevent the requested online purchase transaction from being completed unless the purchase authorization is received from the at least one parent user, wherein the at least one server is to provide a cloud-computing service for the at least one client computer with respect to the at least one online server-provided service so as to control access to the at least one online server-provided service by the child user.
20. (Cancelled).
21. (Cancelled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Sprigg et al. U.S. Pub. No. 20130040629, discloses web based parental control for wireless devices, wherein the system dynamically generate and push parental control settings from web-based control to child’s devices.
Vignisson et al. U.S. Pub. No. 20090254656 discloses method for custodial monitoring, filtering and approving of content used on child’s mobile devices.
Krishnamurthy et al. U.S. Pat. No. 9497068 discloses a method for configuring a set of usage rules and generate report of Internet activity.
The prior art of record does not explicitly disclose, in light of other features recited in independent claims, the policy rules are configured to comprise: at least one online access control rule that is to be used in determining whether to permit the requested usage of the at least one online server-provided service by the child user, the at least one online access control rule being configurable to include online game service access restriction, online network search service access restriction, online adult content service access authorization restriction, time of day online access restriction, and online length of access restriction; at least one policy rule that is to indicate that online sharing of at least one portion of child information is to be restricted; and at least one purchase policy rule indicating at least one online purchase transaction parameter to be used in determining whether to notify the at least one parent user of a requested online purchase transaction by the child user and to request purchase authorization from the at least one parent user for the requested online purchase transaction; and  the at least one server is to prevent the requested online purchase transaction from being completed unless the purchase authorization is received from the at least one parent user, wherein the at least one server is to provide a cloud-computing service for the at least one client computer with respect to the at least one online server-provided service so as to control access to the at least one online server-provided service by the child user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.